ARROW LOGO


                                                                                                INTERNAL
CORRESPONDENCE





ARROW ELECTRONICS, INC.

TO:                                                      FROM:

                                                         LOCATION:  Melville

DATE:                                                    PHONE:     (631)847-5760

                                                         FAX:       (631)847-4379

                                                                                                                       

SUBJECT:      STOCK OPTION AGREEMENT

                                                                                                                       

 

     On __________________ the Board of Directors authorized the grant to you of
a stock option to purchase ______ shares of Arrow common stock at a price of
_______ per share under the Arrow Electronics, Inc. Stock Option Plan (the
"Plan"), as evidenced by the accompanying Award Certificate. Please be aware of
the following:

1.   Your stock option will vest in accordance with the Vesting Schedule shown
on the Award Certificate, so long as you remain a full-time employee through the
vesting dates (except for certain instances specified in the Plan which will
cause immediate vesting).

2.   Your stock option will vest in accordance with the Vesting Schedule shown
on the Award Certificate, so long as you remain a full-time employee through the
vesting dates (except for certain instances specified in the Plan which will
cause immediate vesting).

3.   Your stock option is generally exercisable only while you are an Arrow
employee. The Plan does provide, however, for extended exercise periods if your
employment ends as a result of retirement, disability, death, or (in the sole
discretion of the Committee that administers the Plan) a reduction in force,
restructuring, or similar circumstance.

4.   Your stock option will expire in ten years after the Grant Date shown on
the Award Certificate and any portion not exercised within ten years will be
forfeited.

5.   This Stock Option Agreement and the accompanying Award Certificate
summarize your stock option and the Plan (copies of which are available upon
request), but they do not expand your rights or create new rights under the
Plan.

6.   By accepting this stock option, you confirm your present intention to
remain in the employ of Arrow or one of its subsidiaries for at least once year.

7.   Neither the authorization by the Board of Directors of your stock option
nor this Stock Option Agreement modifies in any way the terms of your employment
with Arrow.

     In order to accept your award, you must sign one copy of this Stock Option
Agreement and return it to me at Arrow's corporate headquarters, 50 Marcus
Drive, Melville, NY, 11747, by April 10, 2003. By doing so, you agree to accept
the stock option, subject to the terms of this Stock Option Agreement, the Award
Certificate, and the Plan, (each of which is incorporated in, and made part of,
this agreement). If you do not sign and return this Stock Option Agreement by
the date indicated, your Restricted Stock Award will be forfeited.


 

ARROW ELECTRONICS, INC.                                     ACCEPTED BY:

By: /s/ Peter
S.Brown                                       _________________________________
    Peter S. Brown
    Senior Vice President
      and General Counsel